Title: To Alexander Hamilton from Edmund Randolph, 3 April 1793
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia April 3. 1793.
Dear Sir

I am extremely thankful to you for your readiness to accommodate me on the subject of the bills; but find, that the negotiation of the gentleman, to whom you alluded, was not for me. I must therefore make an arrangement for myself.
The sum, which I want to sell, is much less than £2600 stg. It is only 1300 £; as I prefer waiting for a rise. For the money to be raised on this latter sum I Am bound for tomorrow. This caused me to apply to that gentleman for bills to that amount; but he replied, that he is assured, the exchange will rise before the 18th. of this month, and holds it to be his duty in consequence of the trust, reposed in him to hold up until that time. Now, my dear sir; as you do not mean to send the bill off immediately, I will give you my own bill, indorsed by an able merchant here, (which would be paid if necessary) but to lie with you ’till the 18th. to be then redeemed by Mr. Ross’s. Did I not suppose, that this would answer your object, I would not propose it; nor indeed would I ask the favour, but for the painful and unexpected dilemma into which I am thrown; and a belief, that I have not overated the degree of friendship, which I have experienced from you.
I am dear sir   Yr. friend & serv.

Edm: Randolph
Colo. Hamilton

